      Case 2:17-cr-00201-LMA-DMD Document 376 Filed 06/03/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                         *     CRIMINAL NO.: 17-201

 v.                                               *     SECTION: “I” (3)

 LILBEAR GEORGE, et al                            *

                                          *       *      *

                 GOVERNMENT’S REPLY TO GEORGE AND OFOMATA’S
                  MOTION TO RECORD ALL PROCEEDINGS (DOC. 329)

        NOW INTO COURT, comes the United States of America, through the undersigned

Assistant United States Attorney for the Eastern District of Louisiana. In response to defendants

George and Ofomata’s Joint Motion to Record All Proceedings, the Government generally does

not object to the recordation of the proceedings outlined in the joint filing given that many of the

court proceedings outlined by the defendants are recorded.

        As it relates to items such as the recordation of the race, gender, or any other function of

the jury, such as voir dire responses; much of the information the defendants seek to be recorded,

is again, either already recorded as a matter of course during trial, or is information maintained by

the jury commission.

         As it relates to the specific requests to have status conferences and in-chamber conferences

recorded, defendants have failed to provide support that any Court has been required to record

status conferences and in chamber conferences. The Government submits that the decision to

record these meetings is within the discretion of the Court.

        The Government submits that this Court has the discretion to determine what is appropriate

and efficient for an accurate recordation of the proceedings that will take place during the course

of this litigation.
      Case 2:17-cr-00201-LMA-DMD Document 376 Filed 06/03/19 Page 2 of 2



                                                     Respectfully submitted,

                                                     PETER G. STRASSER
                                                     UNITED STATES ATTORNEY

                                                     s/ Brittany L. Reed
                                                     BRITTANY L. REED
                                                     Assistant United States Attorney
                                                     Louisiana Bar Roll Number 31299
                                                     Email: Brittany.Reed2@usdoj.gov
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 680-3031


                                                     s/ Michael E. McMahon
                                                     MICHAEL E. MCMAHON
                                                     Assistant United States Attorney
                                                     Louisiana Bar Roll Number 10095
                                                     650 Poydras Street, Suite 1600
                                                     New Orleans, Louisiana 70130
                                                     Telephone: (504) 680-3027
                                                     Email: Michael.McMahon@usdoj.gov

                                CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, I electronically filed the foregoing with the Clerk of
Court by using the CM/ECF system which will send a notice of electronic filing to counsel for
defendant.

                                                     s/ Brittany L. Reed
                                                     BRITTANY L. REED
                                                     Assistant United States Attorney




                                                 2
